Citation Nr: 1211479	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
	
2.  Entitlement to service connection for prostatic hypertrophy as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in December 2005, and June 2008, of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal. 

During the pendency of the appeal, a June 2011 rating decision granted service connection for a coronary artery disease, and an August 2011 rating decision granted service connection for posttraumatic stress disorder.  Since the Veteran has not disagreed with the ratings or effective dates assigned, the issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The appellant has withdrawn his appeal seeking entitlement to service connection for bilateral hearing loss. 

2.  The appellant has withdrawn his appeal seeking entitlement to service connection for prostatic hypertrophy as due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the claim for entitlement to service connection for  prostatic hypertrophy as due to exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2011).

In July 2006, and February 2009, the Veteran submitted VA Forms 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to service connection for bilateral hearing loss and prostatic hypertrophy.  In November 2011 the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claim for service connection for prostatic hypertrophy.  Thereafter in a statement received in February 2012, the Veteran withdrew his claim for service connection for bilateral hearing loss.  The Veteran's statement indicating his intention to withdraw the claims on appeal, to include entitlement to service connection for bilateral hearing loss and prostatic hypertrophy, satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issues of entitlement to service connection for bilateral hearing loss and prostatic hypertrophy, there remains no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims for entitlement to service connection for bilateral hearing loss and prostatic hypertrophy, and must dismiss those claims.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011).



ORDER

The appeal concerning the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal concerning the issue of entitlement to service connection prostatic hypertrophy as due to exposure to herbicides is dismissed.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


